DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 25 are pending in this Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 recites the limitations “a logical object management unit configured to manage a logical entity object of a unified data object composed of a file, non-file data, or dynamic data, assigned with one or more pieces of tag information, managed by the tag information, and shared and/or transmitted across various applications, user accounts, devices, and/or servers; and a version object management unit configured to manage a version entity object of the unified data object.”
Claim 20 recites the limitations “a unified data object management unit configured to manage a unified data object composed of a file, non-file data, or dynamic data, assigned with one or more tag objects, managed by the tag objects, and shared and/or transmitted across various applications, user accounts, devices, and/or servers; and a tag object management unit configured to manage a tag object composed of a tag string having zero or one or more characters, a tag ID, and information regarding zero or one or more tag types(tag type information), shared and/or transmitted across various applications, user accounts, devices, and/or servers, and assigned to the unified data object.”
Claim 24 recites the limitations “a unified data object management server configured to apply/set a tag object to unified data object composed of a file, non-file data, or dynamic data, manage the unified data object based on the tag object, and provide the unified data object when the unified data object is requested; and a user device configured to create, search for, or manage the unified data object in communication with the unified data object management server.”
The limitation of “manage”, which specifically reads “manage a logical entity object of a unified data object composed of a file, non-file data, or dynamic data” in claims 1 and 20, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.
The limitation of “apply/set”, which specifically reads “apply/set a tag object to unified data object composed of a file, non-file data, or dynamic data, manage the unified data object based on the tag object, in claim 24, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.
That is, other than reciting “by the computer system” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the computer system” language, “manage” in the context of this claim encompasses the user manually managing or organizing a file. 
Similarly, the limitation based on the manage a file, manage a version entity, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by the computer system” language, “manage a version entity” in the context of this claim encompasses that the user managing version entity object of the unified data object. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements – “shared and/or transmitted”, as the user inputs the specialized keyword into the search bar, that the user is inputting the specialized keyword.” 
The limitations “shared and/or transmitted”, as the user shared and or transmitted across various applications, user accounts, devices and/or servers”, amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). The limitation “shared and/or transmitted”, has been used in conjunction with managing a logical entity object, represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data. (See MPEP 2106.05(g)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data-gathering, and presenting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  The claim is not patent eligible.
Therefore, claims 1, 20 and 24 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  
Further the limitations in the dependent claims 2 – 6, 21 – 23 and 25, respectively, merely specify the type of the data gathered and analyzed without adding significantly more. Analysis of the dependent claims is shown below.
As to claim 2, there is no indication that the element (the version object management unit creates and manages the version entity object of the unified data object when the unified data object is created or modified, and provide the unified data object according to the version entity object when the unified data object is requested) improves the functioning of a computer or improves any other technology.  It merely provides conventional computer implementation.  Therefore, the claim does not amount to more than the abstract idea.
As to claim 3, there is no indication that the element (the logical object management unit assigns a unique ID to the created unified data object or version entity object when the unified data object or the version entity object is created, and performs modification, deletion, display of related information, display of preview, or output of contained data on the unified data object or version entity object assigned with the unique ID when the unique ID is given) improves the functioning of a computer or improves any other technology.  It merely provides conventional computer implementation.  Therefore, the claim does not amount to more than the abstract idea.
As to claim 4, there is no indication that the element (the dynamic data includes a function or dynamic data, such as dynamic web content, a database query result, real-time data, or computational result, which is expressed in the form of a uniform resource locator (URL)) improves the functioning of a computer or improves any other technology.  It merely provides conventional computer implementation.  Therefore, the claim does not amount to more than the abstract idea.
As to claim 5, there is no indication that the element (the unified data object includes a plurality of unified data objects and includes an aggregate unified data object created based on a user's need/convenience or related/relevant usage information) improves the functioning of a computer or improves any other technology.  It merely provides conventional computer implementation.  Therefore, the claim does not amount to more than the abstract idea.
As to claim 6, there is no indication that the element (a unified data object conversion unit configured to obtain/derive a name of a folder of a file system, metadata of a file included in the folder, a name of the file of the file system, or metadata of the file of the file system as the tag information and incorporate the obtained/derived tag information into a data item included in the file system or the folder to convert the data item into the unified data object) improves the functioning of a computer or improves any other technology.  It merely provides conventional computer implementation.  Therefore, the claim does not amount to more than the abstract idea.
As to claim 8, there is no indication that the element (the tag object further includes auxiliary tag type information or tag user information, and the auxiliary tag type information includes description of a format or content of the tag type information) improves the functioning of a computer or improves any other technology.  It merely provides conventional computer implementation.  Therefore, the claim does not amount to more than the abstract idea.
As to claims 11 and 12, there is no indication that the element (the tag object management unit creates an aggregate ubiquitous tag including a plurality of tag objects based on a user's need/convenience or related/relevant usage information and stores and manages the aggregate ubiquitous tag in the tag object storage unit; and takes as input one or more tag strings or one or more tag IDs and outputs a collection/set of tag IDs of tag objects including the tag strings or a collection/set of tag strings of tag objects including the tag IDs) improves the functioning of a computer or improves any other technology.  It merely provides conventional computer implementation.  Therefore, the claim does not amount to more than the abstract idea.
As to claims 13 and 22, there is no indication that the element (wherein the tag object management unit takes as input one or more tag strings or one or more tag IDs, selects the tag objects, expresses operated relationship between the tag objects to determine an order and/or scope when there is one or more tag operators/notations) improves the functioning of a computer or improves any other technology.  It merely provides conventional computer implementation.  Therefore, the claim does not amount to more than the abstract idea.
As to claim 14, there is no indication that the element (a tag traversal processing unit configured to take as input one or more tag strings or one or more tag IDs and output information on a tagged/taggable object assigned with a tag object including the tag string or the tag ID or a tag string or tag ID of another tag assigned to the tagged/taggable object) improves the functioning of a computer or improves any other technology.  It merely provides conventional computer implementation.  Therefore, the claim does not amount to more than the abstract idea.
As to claims 15 – 17, there is no indication that the element (a semantic tag object search unit configured to search for a tag object including the tag string and a tag object having a meaning corresponding to a synonymous/equivalent relationship, inclusion/containment relationship, or association/dependency relationship with the tag; to set or modify ontology (semantic relationship) data regarding a tag object including the tag string and a synonymous/equivalent relationship, inclusion/containment relationship, or association/dependency relationship with the tag and an ontology (semantic relationship) data sharing/transmission unit configured to share or transmit ontology (semantic relationship) data regarding a tag object including the tag string or a synonymous/equivalent relationship, inclusion/containment relationship, or association/dependency relationship with the tag) improves the functioning of a computer or improves any other technology.  It merely provides conventional computer implementation.  Therefore, the claim does not amount to more than the abstract idea.
As to claim 18, there is no indication that the element (a dynamic ontology loading unit configured to dynamically download and install/apply ontology (semantic relationship) data from another ubiquitous tag object system present in a trusted server list when there is not valid ontology (semantic relationship) data regarding a tag object including the tag string or a synonymous/equivalent relationship, inclusion/containment relationship, or association/dependency relationship with the tag) improves the functioning of a computer or improves any other technology.  It merely provides conventional computer implementation.  Therefore, the claim does not amount to more than the abstract idea.
As to claim 21, there is no indication that the element (the unified data object management unit takes as input one or more tag strings or one or more tag IDs and outputs the unified data object assigned with a tag object including the tag string or the tag ID) improves the functioning of a computer or improves any other technology.  It merely provides conventional computer implementation.  Therefore, the claim does not amount to more than the abstract idea.
As to claim 23, there is no indication that the element (the tag object management unit creates and manages a data-linked tag object including information regarding the unified data object to express the unified data object, and the unified data object management unit accesses and/or manages the unified data object such that a unified data object encapsulated in and/or linked to the data-linked tag object is assigned to another unified data object in the form of a tag object) improves the functioning of a computer or improves any other technology.  It merely provides conventional computer implementation.  Therefore, the claim does not amount to more than the abstract idea.
As to claim 25, there is no indication that the element (the unified data object management server communicates with multiple user devices and provides common unified data object(s) and/or tag object(s) to the multiple user devices) improves the functioning of a computer or improves any other technology.  It merely provides conventional computer implementation.  Therefore, the claim does not amount to more than the abstract idea.

As to claims 9, 10 and 19, the additional elements when incorporating the limitations to the independent claims, overcome 35 USC 101 rejections.

Therefore, claims 1 – 25 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    





Double Patenting
Claim 1 – 12 of this application is patentably indistinct from claims 1 – 10 of Application No. 13/573,564, now U.S. Patent 9,275,148. Pursuant to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The subject matter claimed in the instant application is fully disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the application are claiming common subject matter, as follows: 
  Instant application 17/078,865
Co-pending Application 14/897,355
USP 10,853,330
1. A unified data object management system comprising: 

a logical object management unit configured to manage a logical entity object of a unified data object composed of a file, non-file data, or dynamic data, assigned with one or more pieces of tag information, managed by the tag information, and shared and/or transmitted across various applications, user accounts, devices, and/or servers; and 
a version object management unit configured to manage a version entity object of the unified data object.

9. The ubiquitous tag object system of claim 8, wherein the tag user information includes at least one of permission/rights
information regarding the tag object, tag order/priority information regarding the tag object, permission/rights information regarding a data item to which the tag object is applied, security settings information related to encryption of the data item to which the tag object is applied, and tag application scope information regarding the data item to which the tag object is applied.


2. The unified data object management system of claim 1, wherein the version object management unit creates and manages the version entity object of the unified data object when the unified data object is created or modified, and provide the unified data object according to the version entity object when the unified data object is requested.

3. The unified data object management system of claim 1, wherein the logical object management unit assigns a unique ID to the created unified data object or version entity object when the unified data object or the version entity object is created, and performs modification, deletion, display of related information, display of preview, or output of contained data on the unified data object or version entity object assigned with the unique ID when the unique ID is given.

4. The unified data object management system of claim 1, wherein the dynamic data includes a function or dynamic data, such as dynamic web content, a database query result, real-time data, or computational result, which is expressed in the form of a uniform resource locator (URL).

5. The unified data object management system of claim 1, wherein the unified data object includes a plurality of unified data objects and includes an aggregate unified data object created based on a user's need/convenience or related/relevant usage information.

6. The unified data object management system of claim 1, further comprising a unified data object conversion unit configured to obtain/derive a name of a folder of a file system, metadata of a file included in the folder, a name of the file of the file system, or metadata of the file of the file system as the tag information and incorporate the obtained/derived tag information into a data item included in the file system or the folder to convert the data item into the unified data object.

7. A ubiquitous tag object system comprising: 

a tag object storage unit configured to store a tag object composed of a tag string having zero or one or more characters, a tag ID, and information regarding zero or one or more tag types(tag type information) and shared and/or transmitted across various applications, user accounts, devices, and/or servers; and 
a tag object management unit configured to create, modify, or delete the tag object.

9. The ubiquitous tag object system of claim 8, wherein the tag user information includes at least one of permission/rights
information regarding the tag object, tag order/priority information regarding the tag object, permission/rights information regarding a data item to which the tag object is applied, security settings information related to encryption of the data item to which the tag object is applied, and tag application scope information regarding the data item to which the tag object is applied.


8. The ubiquitous tag object system of claim 7, wherein, the tag object further includes auxiliary tag type information or tag user information, and the auxiliary tag type information includes description of a format or content of the tag type information.



10. The ubiquitous tag object system of claim 9, wherein the tag object management unit creates the tag order/priority information regarding the tag object using the at least one of the permission/rights information regarding the tag object, the permission/rights information regarding the data item to which the tag object is applied, the security settings information related to encryption of the data item to which the tag object is applied, and the tag application scope information regarding the data item to which the tag object is applied.

11. The ubiquitous tag object system of claim 7, wherein the tag object management unit creates an aggregate ubiquitous tag including a plurality of tag objects based on a user's need/convenience or related/relevant usage information and stores and manages the aggregate ubiquitous tag in the tag object storage unit.

12. The ubiquitous tag object system of claim 7, wherein the tag object management unit takes as input one or more tag strings or one or more tag IDs and outputs a collection/set of tag IDs of tag objects including the tag strings or a collection/set of tag strings of tag objects including the tag IDs.

13. The ubiquitous tag object system of claim 7, wherein the tag object management unit takes as input one or more tag strings or one or more tag IDs, selects the tag objects, expresses operated relationship between the tag objects by applying "&", "&&", "|", ".parallel.", "+", "-", ";", ",", "AND", "OR", "XOR" or "NOT" tag operator/notation when the tag objects are selected by the plurality of tag strings or the plurality of tag IDs, and applies "("and")", "[" and "]", or "{" and "}" to determine an order and/or scope when there is one or more tag operators/notations.

14. The ubiquitous tag object system of claim 7, further comprising a tag traversal processing unit configured to take as input one or more tag strings or one or more tag IDs and output information on a tagged/taggable object assigned with a tag object including the tag string or the tag ID or a tag string or tag ID of another tag assigned to the tagged/taggable object.

15. The ubiquitous tag object system of claim 7, further comprising a semantic tag object search unit configured to search for a tag object including the tag string and a tag object having a meaning corresponding to a synonymous/equivalent relationship, inclusion/containment relationship, or association/dependency relationship with the tag.

16. The ubiquitous tag object system of claim 7, further comprising a semantic tag object configuration unit configured to set or modify ontology(semantic relationship) data regarding a tag object including the tag string and a synonymous/equivalent relationship, inclusion/containment relationship, or association/dependency relationship with the tag.

17. The ubiquitous tag object system of claim 7, further comprising an ontology(semantic relationship) data sharing/transmission unit configured to share or transmit ontology(semantic relationship) data regarding a tag object including the tag string or a synonymous/equivalent relationship, inclusion/containment relationship, or association/dependency relationship with the tag.

18. The ubiquitous tag object system of claim 7, further comprising a dynamic ontology loading unit configured to dynamically download and install/apply ontology(semantic relationship) data from another ubiquitous tag object system present in a trusted server list when there is not valid ontology(semantic relationship) data regarding a tag object including the tag string or a synonymous/equivalent relationship, inclusion/containment relationship, or association/dependency relationship with the tag.

19. The ubiquitous tag object system of claim 14, wherein the tag traversal processing unit takes as input one or more tag strings or one or more tag IDs and outputs information regarding tagged/taggable object(s) assigned with tag object(s) having a meaning of synonymous/equivalent relationship, inclusion/containment relationship or association/dependency relationship with the tag object including the tag strings or the tag IDs or outputs tag string(s) or a tag ID(s) of other tag(s) assigned to the above tagged/taggable object(s) assigned with tag object(s) having a meaning of the above relationships.

20. A unified data object management service system comprising: 

a unified data object management unit configured to manage a unified data object composed of a file, non-file data, or dynamic data, assigned with one or more tag objects, managed by the tag objects, and shared and/or transmitted across various applications, user accounts, devices, and/or servers; and 

a tag object management unit configured to manage a tag object composed of a tag string having zero or one or more characters, a tag ID, and information regarding zero or one or more tag types(tag type information), shared and/or transmitted across various applications, user accounts, devices, and/or servers, and assigned to the unified data object.










21. The unified data object management service system of claim 20, wherein the unified data object management unit takes as input one or more tag strings or one or more tag IDs and outputs the unified data object assigned with a tag object including the tag string or the tag ID.




22. The unified data object management service system of claim 20, wherein the unified data object management unit takes as input one or more tag strings or one or more tag IDs, selects the unified data object, expresses operated relationship of the unified data object by applying "&", "&&", "|", ".parallel.", "+", "-", ";", ",", "AND", "OR", "XOR" or "NOT" tag operator/notation when the unified data object is selected by the plurality of tag strings or the plurality of tag IDs, and applies "("and")", "[" and "]", or "{" and "}" to determine an order and/or scope when there is one or more tag operators/notations.

23. The unified data object management service system of claim 20, wherein, the tag object management unit creates and manages a data-linked tag object including information regarding the unified data object to express the unified data object, and the unified data object management unit accesses and/or manages the unified data object such that a unified data object encapsulated in and/or linked to the data-linked tag object is assigned to another unified data object in the form of a tag object.

24. A unified data object management service system comprising: 

a unified data object management server configured to apply/set a tag object to unified data object composed of a file, non-file data, or dynamic data, manage the unified data object based on the tag object, and provide the unified data object when the unified data object is requested; and 

a user device configured to create, search for, or manage the unified data object in communication with the unified data object management server.








25. The unified data object management service system of claim 24, wherein the unified data object management server communicates with multiple user devices and provides common unified data object(s) and/or tag object(s) to the multiple user devices.
1. A unified data object management system, comprising at least one processor to implement: 
a logical object management unit configured to manage a logical entity object of a unified data object comprising a file, non-file data, or dynamic data, the unified data object being assigned with one or more pieces of tag information, managed by the one or more pieces of tag information, and shared or transmitted across various applications, user accounts, devices, or servers; and 
a version object management unit configured to manage a version entity object of the unified data object, wherein a tag object is assigned to the unified data object, and wherein the tag object comprises tag user information, the tag user information comprising at least one of permission and/or rights information regarding the tag object, tag order and/or priority information regarding the tag object, permission and/or rights information regarding a data item to which the tag object is applied, security settings information related to encryption of the data item to which the tag object is applied, and tag application scope information regarding the data item to which the tag object is applied.

2. The unified data object management system of claim 1, wherein the version object management unit creates and manages the version entity object of the unified data object when the unified data object is created or modified, and provide the unified data object according to the version entity object when the unified data object is requested.

3. The unified data object management system of claim 1, wherein the logical object management unit assigns a unique ID to the created unified data object or version entity object when the unified data object or the version entity object is created, and performs modification, deletion, display of related information, display of preview, or output of contained data on the unified data object or version entity object assigned with the unique ID when the unique ID is given.

4. The unified data object management system of claim 1, wherein the dynamic data includes a function or dynamic data, such as dynamic web content, a database query result, real-time data, or computational result, which is expressed in a form of a uniform resource locator (URL).

5. The unified data object management system of claim 1, wherein the unified data object includes a plurality of unified data objects and includes an aggregate unified data object created based on usage information.


6. The unified data object management system of claim 1, further comprising a unified data object conversion unit configured to obtain/derive a name of a folder of a file system, metadata of a file included in the folder, a name of the file of the file system, or metadata of the file of the file system as tag information and incorporate the obtained/derived tag information into a data item included in the file system or the folder to convert the data item into the unified data object.



7. A ubiquitous tag object system comprising at least one processor to implement: 
a tag object storage unit configured to store a tag object comprising a tag string having zero or one or more characters, a tag ID, and tag type information regarding zero or one or more tag types and shared or transmitted across various applications, user accounts, devices, or servers; and 


a tag object management unit configured to create, modify, or delete the tag object, wherein the tag object further comprises tag user information, the tag user information comprising at least one of permission and/or rights information regarding the tag object, tag order and/or priority information regarding the tag object, permission and/or rights information regarding a data item to which the tag object is applied, security settings information related to encryption of the data item to which the tag object is applied, and tag application scope information regarding the data item to which the tag object is applied.



8. The unified data object management system of claim 1, wherein the tag object further comprises auxiliary tag type information, the auxiliary tag type information comprising description of a format or content of the auxiliary tag type information.

9. The ubiquitous tag object system of claim 7, wherein the tag object management unit creates the tag order and/or priority information regarding the tag object using at least one of the permission and/or rights information regarding the tag object, the permission and/or rights information regarding the data item to which the tag object is applied, the security settings information related to encryption of the data item to which the tag object is applied, and the tag application scope information regarding the data item to which the tag object is applied.


10. The ubiquitous tag object system of claim 7, wherein the tag object management unit creates an aggregate ubiquitous tag including a plurality of tag objects based on usage information and stores and manages the aggregate ubiquitous tag in the tag object storage unit.

11. The ubiquitous tag object system of claim 7, wherein the tag object management unit takes as input one or more tag strings or one or more tag IDs and outputs a set of tag IDs of tag objects including the one or more tag strings or a set of tag strings of tag objects including the tag IDs.

12. The ubiquitous tag object system of claim 7, wherein the tag object management unit takes as input one or more tag strings or one or more tag IDs, selects tag objects, expresses operated relationship between the tag objects by applying “&”, “&&”, “|”, “∥”, “+”, “−”, “;”, “,”, “AND” “OR”, “XOR” or “NOT” tag operator/notation when the tag objects are selected by a plurality of tag strings or a plurality of tag IDs, and applies “(” and “)”, “[” and “]”, or “{” and “}” to determine an order or scope when there is one or more tag operators.



13. The ubiquitous tag object system of claim 7, further comprising a tag traversal processing unit configured to take as input one or more tag strings or one or more tag IDs and output information on a tagged or taggable object assigned with a tag object including the one or more tag strings or the one or more tag IDs or a tag string or tag ID of another tag assigned to the tagged or taggable object.

14. The ubiquitous tag object system of claim 7, further comprising a semantic tag object search unit configured to search for a specific tag object and one or more tag objects having a meaning corresponding to a synonymous or equivalent relationship, an inclusion or containment relationship, or an association or dependency relationship with the specific tag object.

15. The ubiquitous tag object system of claim 7, further comprising a semantic tag object configuration unit configured to set or modify ontology data regarding a specific tag object and a synonymous/equivalent relationship, an inclusion or containment relationship, or an association or dependency relationship with the specific tag object.


16. The ubiquitous tag object system of claim 7, further comprising an ontology data sharing/transmission unit configured to share or transmit ontology data regarding a specific tag object or a synonymous or equivalent relationship, an inclusion or containment relationship, or an association or dependency relationship with the specific tag object.


17. The ubiquitous tag object system of claim 7, further comprising a dynamic ontology loading unit configured to dynamically download and install ontology data from another ubiquitous tag object system present in a trusted server list when there is not valid ontology data regarding a specific tag object or a synonymous/equivalent relationship, an inclusion or containment relationship, or an association or dependency relationship with the specific tag object.


18. The ubiquitous tag object system of claim 13, wherein the tag traversal processing unit takes as input the one or more tag strings or the one or more tag IDs and outputs information regarding tagged or taggable objects assigned with tag objects having a meaning of a synonymous or equivalent relationship, an inclusion or containment relationship or an association or dependency relationship with the tag object including the one or more tag strings or the tag IDs or outputs tag strings or tag IDs of other tags assigned to the tagged or taggable objects assigned with tag objects having a meaning of the relationship.




19. A unified data object management service system comprising at least one processor to implement: a unified data object management unit configured to manage a unified data object comprising a file, non-file data, or dynamic data, assigned with one or more tag objects, managed by the tag objects, and shared or transmitted across various applications, user accounts, devices, or servers; and a tag object management unit configured to manage a tag object comprising a tag string having zero or one or more characters, a tag ID, and information regarding zero or one or more tag types, shared or transmitted across various applications, user accounts, devices, or servers, and assigned to the unified data object, wherein the tag object further comprises tag user information, the tag user information comprising at least one of permission and/or rights information regarding the tag object, tag order and/or priority information regarding the tag object, permission and/or rights information regarding a data item to which the tag object is applied, security settings information related to encryption of the data item to which the tag object is applied, and tag application scope information regarding the data item to which the tag object is applied.

20. The unified data object management service system of claim 19, wherein the unified data object management unit takes as input one or more tag strings or one or more tag IDs and outputs the unified data object assigned with a tag object including the tag string or the tag ID.

21. The unified data object management service system of claim 19, wherein the unified data object management unit takes as input one or more tag strings or one or more tag IDs, selects the unified data object, expresses operated relationship of the unified data object by applying “&”, “&&”, “|”, “∥”, “+”, “−”, “;”, “,”, “OR”, “XOR” or “NOT” tag operator/notation when the unified data object is selected by a plurality of tag strings or a plurality of tag IDs, and applies “(” and “)”, “[” and “]”, or “{” and “}” to determine an order or scope when there is one or more tag operators.


22. The unified data object management service system of claim 19, wherein, the tag object management unit creates and manages a data-linked tag object including information regarding the unified data object to express the unified data object, and the unified data object management unit accesses or manages the unified data object such that a unified data object encapsulated in or linked to the data-linked tag object is assigned to another unified data object in a form of a tag object.

23. A unified data object management service system comprising at least one processor to implement: 

a unified data object management server configured to apply a tag object to unified data object comprising a file, non-file data, or dynamic data, manage the unified data object based on the tag object, and provide the unified data object when the unified data object is requested; and 

a user device configured to create, search for, or manage the unified data object in communication with the unified data object management server, wherein the tag object further comprises tag user information, the tag user information comprising at least one of permission and/or rights information regarding the tag object, tag order and/or priority information regarding the tag object, permission and/or rights information regarding a data item to which the tag object is applied, security settings information related to encryption of the data item to which the tag object is applied, and tag application scope information regarding the data item to which the tag object is applied.

24. The unified data object management service system of claim 23, wherein the unified data object management server communicates with multiple user devices and provides common unified data objects or tag objects to the multiple user devices.


Claims 1 – 25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 – 24 of co-pending application 14/897,355, now U.S. Patent 10,853,330.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of corresponding language that recites virtually all of the same elements and functions claimed in the claim 1 of instant application and claim 1 of  the copending invention, e.g., “to manage a logical entity object of a unified data object composed of a file, non-file data, or dynamic data, assigned with one or more pieces of tag information, managed by the tag information, and shared and/or transmitted across various applications, user accounts, devices, and/or servers; and a version object management unit manages a version entity object of the unified data object.” 
The claimed differences would be obvious to a programmer of ordinary skill because the instant claims are merely broader and/or alternate variations of the claims recited in the co-pending application.
Because the instant claims merely add/modify the additional elements from the set of elements and functions claimed in the parent application, such modifications would be readily apparent to a programmer of ordinary skill.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit/add/modify the additional elements of claim 1 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before.
It would have been obvious to modify instant claims in order to providing a technique for consistently and universally managing and searching for a variety of user data distributed over various kinds of files or applications, irrespective of the form of the user data, thus allowing the user data to be organized and managed on the basis of a user's intention on, or use of, the data, irrespective of a physical or technical form such as a file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a logical object management unit configured to manage . . . “ in claim 1.
“a version object management unit configured to manage . . . “ in claim1.
“a unified data object conversion unit configured to obtain/derive . . .” in claim 6.
“a tag object storage unit configured to store a tag object . . . .” in claim 7.
“a tag object management unit configured to create . . . .” in claim 7.
“a tag traversal processing unit configured to take . . . . “ in claim 14.
“ a semantic tag object search unit configured to search . . . “ in claim 15.
“a semantic tag object configuration unit configured to set or modify . . . “ in claim 16.
“an ontology(semantic relationship) data sharing/transmission unit configured to share or transmit . . . “ in claim 17.
“a dynamic ontology loading unit configured to dynamically download . . . “ in claim 18.
“a unified data object management unit configured to manage . . . “ in claim 20.
“a unified data object management server configured to apply/set . . .” in claim 24.
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation,
“a logical object management unit configured to manage . . . “ in claim 1.
“a version object management unit configured to manage . . . “ in claim1.
“a unified data object conversion unit configured to obtain/derive . . .” in claim 6.
“a tag object storage unit configured to store a tag object . . . .” in claim 7.
“a tag object management unit configured to create . . . .” in claim 7.
“a tag traversal processing unit configured to take . . . . “ in claim 14.
“ a semantic tag object search unit configured to search . . . “ in claim 15.
“a semantic tag object configuration unit configured to set or modify . . . “ in claim 16.
“an ontology(semantic relationship) data sharing/transmission unit configured to share or transmit . . . “ in claim 17.
“a dynamic ontology loading unit configured to dynamically download . . . “ in claim 18.
“a unified data object management unit configured to manage . . . “ in claim 20.
“a unified data object management server configured to apply/set . . .” in claim 24.
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Please see instant paragraph [0024, 0028, 0034 – 0037]. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8, 11 – 18 and 20 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over JP 11203183 A issued to Ando Toshiaki (IDS “Toshiaki”) and in view of U.S. Patent application Publication 2004/0015369 issued to Yeong-Ho Kim et al. (“Kim”).
With respect to claims 1, 7, 20 and 24, Toshiaki teaches a unified data object management system comprising: a logical object management unit configured to manage a logical entity object of a unified data object composed of a file, non-file data, or dynamic data, assigned with one or more pieces of tag information, managed by the tag information (see claim 1 and Para [0001 and 0002]).
Toshiaki does not explicitly teach transmitted across various applications, user accounts, devices, and/or servers; and a version object management unit configured to manage a version entity object of the unified data object. 
Kim teaches transmitted across various applications, user accounts, devices, and/or servers and a version object management unit configured to manage a version entity object of the unified data object (Para 0023, 0038 and 0046: managing versions of a document; the file management module of EDMS manages the versions of the document file; and the EDMS server transmits information on the document file after the correction, namely file name, version, correction date and document capacity to workflow engine, and the workflow engine stores the document file information in the database).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Toshiaki’s data management device with the teachings of Kim's workflow system for managing version of a document in order to manage the version of a document in a work flow system.
Modification would manage variation history of a document through an efficient interface with an EDMS and minimizes stored data.
As to claim 2. the version object management unit creates and manages the version entity object of the unified data object when the unified data object is created or modified, and provide the unified data object according to the version entity object when the unified data object is requested (Kim: Para [0009]).
As to claim 3, the logical object management unit assigns a unique ID to the created unified data object or version entity object when the unified data object or the version entity object is created, and performs modification, deletion, display of related information, display of preview, or output of contained data on the unified data object or version entity object assigned with the unique ID when the unique ID is given (Kim: Para [0028 – 0029]).
As to claim 4, the dynamic data includes a function or dynamic data, such as dynamic web content, a database query result, real-time data, or computational result, which is expressed in the form of a uniform resource locator (URL) (Kim: Para [0063 – 0065]).
As to claim 5, the unified data object includes a plurality of unified data objects and includes an aggregate unified data object created based on a user's need/convenience or related/relevant usage information (Kim: Para [0062 – 0065]).
As to claim 6, a unified data object conversion unit configured to obtain/derive a name of a folder of a file system, metadata of a file included in the folder, a name of the file of the file system, or metadata of the file of the file system as the tag information and incorporate the obtained/derived tag information into a data item included in the file system or the folder to convert the data item into the unified data object (Kim: Para [0009]).
As to claim 8, the tag object further includes auxiliary tag type information or tag user information, and the auxiliary tag type information includes description of a format or content of the tag type information (Kim: Para 0062]). 
As to claim 11, the tag object management unit creates an aggregate ubiquitous tag including a plurality of tag objects based on a user's need/convenience or related/relevant usage information and stores and manages the aggregate ubiquitous tag in the tag object storage unit (Kim: Para [0052]). 
As to claim 12, the tag object management unit takes as input one or more tag strings or one or more tag IDs and outputs a collection/set of tag IDs of tag objects including the tag strings or a collection/set of tag strings of tag objects including the tag IDs (Kim: Para [0062 – 0063]). 
As to claim 13, the tag object management unit takes as input one or more tag strings or one or more tag IDs, selects the tag objects, expresses operated relationship between the tag objects by applying "&", "&&", "I", "II", "+", "-", ";", ",", "AND", "OR", "XOR" or "NOT" tag operator/notation when the tag objects are selected by the plurality of tag strings or the plurality of tag IDs, and applies "(" and ")", "[" and "]", or "{" and "}" to determine an order and/or scope when there is one or more tag operators/notations (Kim: Para [0063 – 0065]). 
As to claim 14, a tag traversal processing unit configured to take as input one or more tag strings or one or more tag IDs and output information on a tagged/taggable object assigned with a tag object including the tag string or the tag ID or a tag string or tag ID of another tag assigned to the tagged/taggable object (Toshiaki: see claim 4 and claim 5). 
As to claim 15, a semantic tag object search unit configured to search for a tag object including the tag string and a tag object having a meaning corresponding to a synonymous/equivalent relationship, inclusion/containment relationship, or association/dependency relationship with the tag (Kim: Para 0039]). 
As to claim 16, a semantic tag object configuration unit configured to set or modify ontology (semantic relationship) data regarding a tag object including the tag string and a synonymous/equivalent relationship, inclusion/containment relationship, or association/dependency relationship with the tag object (Toshiaki: see Para [0020 – 0023]). 
 As to claim 17, an ontology (semantic relationship) data sharing/transmission unit configured to share or transmit ontology (semantic relationship) data regarding a tag object including the tag string or a synonymous/equivalent relationship, inclusion/containment relationship, or association/dependency relationship with the tag (Toshiaki: see Para [0020 – 0023]). 
As to claim 18, a dynamic ontology loading unit configured to dynamically download and install/apply ontology (semantic relationship) data from another ubiquitous tag object system present in a trusted server list when there is not valid ontology (semantic relationship) data regarding a tag object including the tag string or a synonymous/equivalent relationship, inclusion/containment relationship, or association/dependency relationship with the tag (Toshiaki: see Para [0020 – 0024]). 
 The subject matter of claims 20 – 25 are rejected in the analysis above in claims 1 – 8 and 11 – 18 and these claims are rejected on that basis.

Allowable Subject Matter
Claims 9, 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record including as applied above do not teach or fairly suggest “the tag user information includes at least one of permission/rights information regarding the tag object, tag order/priority information regarding the tag object, permission/rights information regarding a data item to which the tag object is applied, security settings information related to encryption of the data item to which the tag object is applied, and tag application scope information regarding the data item to which the tag object is applied” as recited in claim 9 and “the tag traversal processing unit takes as input one or more tag strings or one or more tag IDs and outputs information regarding tagged/taggable object(s) assigned with tag object(s) having a meaning of synonymous/equivalent relationship, inclusion/containment relationship or association/dependency relationship with the tag object including the tag strings or the tag IDs or outputs tag string(s) or a tag ID(s) of other tag(s) assigned to the above tagged/taggable object(s) assigned with tag object(s) having a meaning of the above relationships” as recited in claim 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2012/0105901 issued to Miyazaki et al.: teaches in Para [0068-0071]: Cryptographic key information, and a cryptographic key certificate for this key may be stored as information to verify the authentication data portion. The electronic data, or encrypted data obtained by encrypting the electronic data is stored in the body portion. Authentication data information obtained from the header portion, the access control policy portion, and the body portion that are encrypted by the information management server apparatus is stored in the data authentication portion. 
May be used for obviousness type rejections with the present prior art.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 26, 2022
/SHAHID A ALAM/Primary Examiner, Art Unit 2162